DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/818578 filed on 3/13/2020.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Independent claims 1, 11, and 19 recite “select a slip prediction model models based on the determined terrain class”.  This appears to be a typographical error, however, appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a terrain imaging unit for capturing images of terrain ahead of the vehicle” and “a processing unit for executing instructions” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a review of the original disclosure of the application, a terrain imaging unit has been interpreted to be a camera or cameras as seen in ¶66 and a processing unit has been interpreted to be the processor 102 as seen in ¶66.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 3, 5, 12, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3, 5, 12, and 14 each rely on an “if” clause which contains specific conditions for an action to be performed in the method steps. Broadest reasonable interpretation of the claims, however, provides scenarios in which the conditions may not be met, and therefore, the claim limitations within the if clause would have no patentable weight.  Under the broad interpretation that the if clauses provide no meaningful limitations to the claim at hand that they are duly rejected under 112(d) for failing to limit the subject matter upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of determining a vehicle route without significantly more. The claim(s) recite(s) the nominal steps of gathering data (e.g., receiving image data of at least one image of terrain ahead of the vehicle) analyzing said data (e.g., determining a terrain class, selecting a slip prediction Electric Power Group. 
The end goal of the claimed invention is to provide an output for a route for a vehicle, but each of the steps therein can be performed in the mental realm or by using pen and paper. 
This judicial exception is not integrated into a practical application because as currently claimed the invention provides nothing more than a set of mental steps that ultimately output a result of a series of calculations and does not provide a concrete or tangible application of the data collection and analysis, such as physically controlling a vehicle as a result of the determinations. Rather, the claims allude to controlling a vehicle as an intended use of the output of the trafficability level, but do not positively claim such a step. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the current additional elements, an imaging unit and a processing unit, are merely used as tools to apply the abstract idea of itself.
The dependent claims do not cure the deficiencies of the independent claims as they are focused on addition mental steps such as classifying the terrain based on conditions observed, updating terrain classifiers, training slip models, and further details on the heuristic map data output. 

Allowable Subject Matter
While the claims are currently rejected for §101 and §112 issues, the subject matter of the claims would nonetheless be allowable if the outstanding rejections herein are overcome. Particularly, the prior art of record fails to teach or suggest the following claimed subject matter: selecting a slip prediction model based on the determined terrain class, the slip prediction model selected from a plurality of trained slip prediction models and predicting a slip amount based on the estimated slope using the selected train slip model.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668